DETAILED ACTION

This Office Action is a response to an RCE filed on 11/29/2022, in which claims 1, 3-10, 12, and 14-15 are pending and ready for examination.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant’s arguments, see Remarks, filed on 11/29/2022, with respect to the rejections of claims 1, 3-10, 12, and 14-15 under the ground of nonstatutory double patenting have been fully considered and are not persuasive. Please see the Double Patenting rejection bellow for more detailed information. 

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, and 10 of copending Application No. 17/564,640 (reference application) in view of Zhang (US 2022/0060718 A1).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Instant # 17/566,962
Copending # 17/564,640
An image decoding method performed by an image decoding apparatus, the image decoding method comprising:
An image decoding method performed by an image decoding apparatus, the image decoding method comprising:
deriving a constructed affine control point (CP) motion vector merging candidate of a current block, based on an inter prediction mode of the current block being a subblock merge mode;
See the limitation of “wherein the constructing the subblock merge candidate list comprises deriving a constructed affine control point (CP) motion vector merging candidate” bellow.
constructing a subblock merge candidate list including the constructed affine control point (CP) motion vector merging candidate;
constructing a subblock merge candidate list for a current block, based on an inter prediction mode of the current block being a subblock merge mode;
selecting a subblock merge candidate of the current block based on the constructed affine control point (CP) motion vector merging candidate;
selecting one subblock merge candidate from the subblock merge candidate list;
deriving motion information of the current block based on motion information of the selected subblock merge candidate;
generating a prediction block of the current block based on motion information of the selected subblock merge candidate,
generating a prediction block of the current block based on the motion information of the current block; and

reconstructing the current block based on the prediction block of the current block,
wherein the deriving the constructed affine control point (CP) motion vector merging candidate comprises deriving a bi-prediction weight index of the constructed affine control point (CP) motion vector merging candidate based on motion information of a predetermined combination of candidate CPs for the current block,
wherein the constructing the subblock merge candidate list comprises deriving a constructed affine control point (CP) motion vector merging candidate, and the deriving the constructed affine CP motion vector merging candidate comprises deriving a bi-prediction weight index of the constructed affine CP motion vector merging candidate, 
wherein the constructed affine CP motion vector merging candidates is derived based on motion information of each candidate CP included in a combination of predefined candidate CPs among a plurality of candidate CPs for the current block,
wherein bi-prediction weight index of the constructed affine CP motion vector merging candidate is derived as a predetermined weight index, based on a prediction direction of the predetermined combination specifying that an L0 direction or an L1 direction is not available,
wherein bi-prediction weight index of the constructed affine CP motion vector merging candidate is derived as a bi-prediction weight index of the first candidate CP among the candidate CPs included in the combination.
wherein the bi-prediction weight index of the constructed affine CP motion vector merging candidate is derived as a weight index of a top-left CP or a top-right CP for the current block, based on the prediction direction of the predetermined combination specifying that both the L0 direction and the L1 direction are available.
Claim 4: The image decoding method of claim 1, wherein the motion information of the candidate CP included in the combination comprises a bi- prediction weight index, and the bi-prediction weight index of the candidate CP included in the combination is derived based on the candidate CP included in the combination being a top-left candidate CP or top-right candidate CP for the current block.
Claim 10:  The image decoding method of claim 9, wherein, based on whether the prediction direction for the combination being available for both an LO direction and an L1 direction, the bi-prediction weight index of the constructed affine CP motion vector merging candidate is derived as the bi-prediction weight index of the fist candidate CP.


US Application # 17/564,640 does not disclose: wherein bi-prediction weight index of the constructed affine CP motion vector merging candidate is derived as a predetermined weight index, based on a prediction direction of the predetermined combination specifying that an L0 direction or an L1 direction is no available.
However, Zhang from the same or similar endeavor discloses: wherein bi-prediction weight index of the constructed affine CP motion vector merging candidate is derived as a predetermined weight index, based on a prediction direction of the predetermined combination specifying that an L0 direction or an L1 direction is not available (see Zhang, paragraph 329, and 332-333).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to derive “bi-prediction weight index of the constructed affine CP motion vector merging candidate as a predetermined weight index, based on a prediction direction of the predetermined combination specifying that an L0 direction or an L1 direction is not available” as taught by Zhang in the video coding method taught by US Application # 17/564,640 to improve compression efficiency using techniques that include the use of sub-block based motion vector refinement (see Zhang, paragraph 727).

Claims 14 and 15 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 14 and 15 of US Application # 17/564,640 in view of Zhang (US 2022/0060718 A1) for the same rational mentioned above.

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 10 of copending Application No. 17/566,455 (reference application) in view of Zhang (US 2022/0060718 A1).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Instant # 17/566,962
Copending # 17/566,455
An image decoding method performed by an image decoding apparatus, the image decoding method comprising:
An image decoding method performed by an image decoding apparatus, the image decoding method comprising:

reconstructing an inter prediction mode of a current block;
deriving a constructed affine control point (CP) motion vector merging candidate of a current block, based on an inter prediction mode of the current block being a subblock merge mode; constructing a subblock merge candidate list including the constructed affine control point (CP) motion vector merging candidate;
deriving a subblock merge candidate including a constructed subblock merge candidate based on neighboring blocks of the current block, based on the inter prediction mode of the current block being a subblock merge mode;
also see the limitation of “generating a prediction block of the current block by performing inter prediction on the current block” bellow.
selecting a subblock merge candidate of the current block based on the constructed affine control point (CP) motion vector merging candidate;
deriving motion information of the current block based on motion information of the subblock merge candidate;
generating a prediction block of the current block based on motion information of the selected subblock merge candidate,
generating a prediction block of the current block by performing inter prediction on the current block based on the motion information of the current block;
wherein the deriving the constructed affine control point (CP) motion vector merging candidate comprises deriving a bi-prediction weight index of the constructed affine control point (CP) motion vector merging candidate based on motion information of a predetermined combination of candidate CPs for the current block,
reconstructing the current block based on the prediction block, wherein the motion information comprises a weight index for bi-prediction, wherein the constructed subblock merge candidate is derived based on a combination of predetermined candidate control points (CPs),

wherein motion information of each of the predetermined candidate CPs is derived based on motion information of a candidate block for the each of the predetermined candidate CPs,
wherein bi-prediction weight index of the constructed affine CP motion vector merging candidate is derived as a predetermined weight index, based on a prediction direction of the predetermined combination specifying that an L0 direction or an L1 direction is not available.

wherein the bi-prediction weight index of the constructed affine CP motion vector merging candidate is derived as a weight index of a top-left CP or a top-right CP for the current block, based on the prediction direction of the predetermined combination specifying that both the L0 direction and the L1 direction are available.
wherein the weight index is included in the motion information of a candidate CP included in the predetermined candidate CPs only based on the candidate CP being a top-left candidate CP or top-right candidate CP for the current block.
Claim 10: The image decoding method of claim 9, wherein, based on both the prediction direction L0 and prediction direction L1 of the combination being available, the weight index of the constructed subblock merge candidate is derived as a weight index of a first candidate CP in the combination.


US Application # 17/566,455 does not disclose: wherein bi-prediction weight index of the constructed affine CP motion vector merging candidate is derived as a predetermined weight index, based on a prediction direction of the predetermined combination specifying that an L0 direction or an L1 direction is not available.
However, Zhang from the same or similar endeavor discloses: wherein bi-prediction weight index of the constructed affine CP motion vector merging candidate is derived as a predetermined weight index, based on a prediction direction of the predetermined combination specifying that an L0 direction or an L1 direction is not available (see Zhang, paragraph 329, and 332-333).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to derive “bi-prediction weight index of the constructed affine CP motion vector merging candidate as a predetermined weight index, based on a prediction direction of the predetermined combination specifying that an L0 direction or an L1 direction is no available” as taught by Zhang in the video coding method taught by US Application # 17/566,455 to improve compression efficiency using techniques that include the use of sub-block based motion vector refinement (see Zhang, paragraph 727).

Claims 14 and 15 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 13 and 14 of US Application # 17/566,455 in view of Zhang (US 2022/0060718 A1) for the same rational mentioned above.

Allowable Subject Matter

Claims 1, 3-10, 12, and 14-15 would be allowable upon filling a terminal disclaimer to overcome the above-mentioned double patenting rejection. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARYAM A NASRI whose telephone number is (571)270-7158. The examiner can normally be reached 10:00-8:00 M-T.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 5712727383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARYAM A NASRI/Primary Examiner, Art Unit 2483